Citation Nr: 0420205	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-18 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to February 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April and July 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The veteran testified at a 
hearing before the undersigned via videoconference from the 
RO in March 2004; a transcript of the proceeding is 
associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action.


REMAND

The veteran contends that his service-connected hearing loss, 
currently evaluated as 20 percent disabling, has not been 
adequately rated.  The veteran also contends that he 
developed tinnitus as a result of in-service acoustic 
trauma/noise exposure.  Notations from the November 1993 VA 
examination indicate that the veteran denied ringing in his 
ears at that time.  The veteran contends that, contrary to 
the statement made by the November 1993 VA examiner, he has 
been living with "ringing all the time" since service and 
that he "didn't know what tinnitus was" when the VA 
examiner questioned him in 1993.  At the time of the VA 
examination in March 2003 the examiner diagnosed the veteran 
as having subjective tinnitus, but made no determination as 
to whether the veteran acquired the disability as a result of 
service.  Thus, due to the lack of clarity regarding the 
nature and etiology of the veteran's tinnitus complaints, 
further examination based on a complete and accurate 
consideration of all medical history and complaints is 
indicated.  Moreover, insofar as the veteran has raised a 
question as to whether the severity of his hearing loss has 
been appropriately evaluated, further audiologic examination 
would be useful prior to appellate consideration of that 
issue.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
provide him an opportunity to identify 
the names and addresses of all health 
care providers (VA or non-VA) where he 
has received treatment for hearing loss 
and/or tinnitus.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records 
for association with the claims file.  In 
particular, the RO should ensure that all 
relevant records of VA treatment and 
evaluation are associated with the claims 
file.  

2.  The RO should arrange for the veteran 
to be afforded an appropriate VA 
examination to ascertain the current 
severity of his bilateral hearing loss and 
to determine the etiology of tinnitus.  
The claims folder should be provided to 
and reviewed by the examiner in 
conjunction with the examination.  

a)  The examination must include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test conducted without the use of hearing 
aids.  The puretone threshold average 
(based on the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four) for each ear 
should be provided.  


b)  The examiner should elicit from the 
veteran a history of his exposure to 
noise/acoustic trauma prior to, during, 
and after service.  The examiner is then 
requested to furnish an opinion as to 
whether it is more likely than not or less 
likely than not that the veteran's 
tinnitus is etiologically related to 
acoustic trauma/noise exposure or other 
circumstance of his period of active 
service from May 1952 to February 1954.  
A complete rationale for all opinions 
expressed should be provided.  

3.  Thereafter, the RO should then review 
the claims file and ensure that all other 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and its implementing 
regulations, see 38 C.F.R. § 3.159 (2003), 
are fully complied with and satisfied.  
This includes advising the veteran as to 
the nature of the evidence needed to 
support the claims on appeal and informing 
him what evidence he is responsible for 
submitting and what evidence VA will 
obtain on his behalf.  The RO should also 
request the veteran to submit any relevant 
evidence in his possession.

4.  After completing the above action, 
the RO should readjudicate the veteran's 
claims.  With respect to the rating claim 
on appeal, the RO should include 
consideration of the applicability of 
38 C.F.R. § 3.321 (2003).  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.



Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


